Name: Commission Regulation (EEC) No 777/89 of 28 March 1989 authorizing Spain not to apply in certain areas the scheme for the set-aside of arable land
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  agricultural structures and production
 Date Published: nan

 29. 3 . 89 Official Journal of the European Communities No L 84/25 COMMISSION REGULATION (EEC) No 777/89 of 28 March 1989 authorizing Spain not to apply in certain areas the scheme for the set-aside of arable land THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 591 /89 (2), and in particular Article 32a ( 1 ) thereof, Whereas Spain has submitted an application to be exempted from the scheme for land set-aside in respect of, on the one hand, areas with the highest risk of depopulation and, on the other, territorial units (comarcas) with particularly serious socio-economic situations ; whereas these areas do not exceed 29,48 % of the arable land in Spain ; Whereas, in view of the particular structure of Spanish territory, the areas listed in the abovementioned application satisfy the criteria laid down in Commission Regulation (EEC) No 1273/88 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article I Spain is hereby authorized, pursuant to Article 32a (I) of Regulation (EEC) No 797/85, not to apply the scheme for the set-aside of arable land provided for in Title 01 of that Regulation in the areas set out in the Annex, which do not exceed 29,48 % of the arable land in Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 93, 30 . 3 . 1985, p . 1 . O OJ No L 65, 9 . 3 . 1989, p . 1 . O OJ No L 121 , 11 . 5. 198 », p. 41 . No L 84/26 Official Journal of the European Communities 29. 3 . 89 ANNEX Areas in respect of which Spain is authorized not to apply the scheme for the set-aside of arable land provided for in Title 01 of Council Regulation (EEC) No 797/85 COMARCAS DE GUADALAJARA 02. Sierra 03. Alcarria Alta 04. Molina de Aragon 05. Alcarria Baja COMARCAS DE ALBACETE 03 . Sierra Alcaraz 06. Sierra Segura COMARCAS DE AVILA 03 . Barco Ã vila-Piedrahita 04. Gredos COMARCAS DE BADAJOZ 01 . Alburquerque 02. Merida 03. Don Benito 04. Puebla Alcocer 05. Herrera del Duque 06. Badajoz 07. Almendralejo 08 . Castuera 09. Olivenza 10. Jerez de los Caballeros 1 1 . Llerena 1 2. Azuaga COMARCAS DE CACERES 02. Trujillo 03. Brozas COMARCAS DE HUELVA 05. Condado Campina 06. Condado Litoral COMARCAS DE JAÃ N 01 . Sierra Morena 04. Campina del Norte 05. La Loma 06. Campina del Sur 07. Magina 09. Sierra Sur COMARCAS DE MALAGA 01 . Norte o Antequera COMARCAS DE PALENCIA 03. Saldana-Valdavia 04. Boedo-Ojeda 06. Cervera COMARCAS DE SEGOVIA 02. SepÃ ºlveda COMARCAS DE SEVILLA 04. Valencia de Alcantara 05. LogrosÃ ¡n 06. Navalmoral de la Mata 08 . Plasencia COMARCAS DE CADIZ 01 . Campina de Cadiz 02. Costa Noroeste 04. De la Janda COMARCAS DE CIUDAD REAL 01 . Montes Norte 04. Montes Sur 02. 03. 04. 05. 06. 07. La Vega El Aljarafe Las Marismas La CampiÃ ±a La Sierra Sur De Estepa 05. Pastos COMARCAS DE SORIA 01 . Pinares 02. Tierras Altas y Valle del Tera 06. Campo de Montiel COMARCAS DE C6RDOBA 02. La Sierra 03. Campina Baja 04. Las Colonias 05. Campina Alta 03. Burgo de Osma 05. Campo de Gomara 06. AlmazÃ ¡n 07. Arcos de Jalon COMARCAS DE TERUEL 01 . Cuenca del Jiloca 02. SerranÃ ­a de Montalban 06. Penibetica COMARCAS DE CUENCA 01 . Alcarria 04. SerranÃ ­a de AlbarracÃ ­n 06. Maestrazgo02. Serrania Alta 04. Serrania Baja COMARCAS DE GRANADA 05. Iznalloz 06. MontefrÃ ­o COMARCAS DE ZAMORA 01 . Sanabria 03. Aliste 05. Sayago